EXHIBIT 10.57

FIRST AMENDMENT

TO THE

CAPITALBANK

DIRECTOR DEFERRED FEE AGREEMENT

DATED AUGUST 20, 2003

FOR

MILES LOADHOLT

THIS FIRST AMENDMENT is adopted this 31st day of December, 2007, effective as of
January 1, 2008 except as otherwise provided herein, by and between CapitalBank,
a state-chartered commercial bank located in Greenwood, South Carolina (the
“Company”), and Miles Loadholt (the “Director”).

The Company and the Director executed the Director Deferred Fee Agreement on
August 20, 2003 effective as of August 1, 2003 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.1 “Change of Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Section 409A of the Code and regulations
thereunder.

Section 1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.2 “Code” means the Internal Revenue Code of 1986, and the implementing
Treasury Regulations, rulings and pronouncements thereunder, all as may be
amended from time to time.

Section 1.6 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.6

“Disability” means the Director: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
disability insurance program complies with



--------------------------------------------------------------------------------

 

the requirements of the preceding sentence. Upon the request of the plan
administrator, the Director must submit proof to the plan administrator of the
Social Security Administration’s or the provider’s determination.

Effective as of December 31, 2007, Section 1.10 of the Agreement shall be
deleted in its entirety and replaced by the following:

 

1.10

“Normal Retirement Age” means the Director’s 70th birthday.

Section 1.11 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.11 “Normal Retirement Date” means the Director’s Termination of Service on or
after the Normal Retirement Age.

Effective January 1, 2006, Section 1.12 of the Agreement shall be deleted in its
entirety and replaced by the following:

 

1.12

“Plan Year” means the twelve month period beginning on January 1st and ending on
the following December 31st.

The following Section 1.12a shall be added to the Agreement immediately
following Section 1.12:

 

1.12a “Specified Employee” means a service provider who, as of the date of the
service provider’s Termination of Employment, death or Disability, is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) of the Company, which determination shall be made in accordance with
Section 409A of the Code, but only if any stock of the Company is publicly
traded on an established securities market or otherwise.

Section 1.13 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.13 “Termination of Service” means the termination of the Director’s service
with the Company for reasons other than a Change of Control. Whether a
Termination of Service takes place is determined based on the facts and
circumstances surrounding the termination of the Director’s service and whether
the Company and the Director intended for the Director to provide significant
services for the Company following such termination.

The following Section 1.14 shall be added to the Agreement immediately following
Section 1.13:

 

1.14

“Unforeseeable Emergency” means a severe financial hardship to the Director
resulting from an illness or accident of the Director, the Director’s spouse, or
the Director’s dependent (as defined in Section 152(a) of the Code), loss of the
Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a

 

2



--------------------------------------------------------------------------------

 

result of events beyond the control of the Director.

Section 2.2.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.2.2 Hardship. If an Unforeseeable Emergency occurs, the Director, by written
instructions to the Company, may discontinue deferrals hereunder. Any subsequent
Deferral Elections may be made only in accordance with Section 2.2 hereof.

Sections 4.3, 4.3.1 and 4.3.2 of the Agreement shall be deleted in their
entirety and replaced by the following:

 

4.3 Disability Benefit. Upon the Director experiencing a Disability prior to
Normal Retirement Age, the Company shall pay to the Director the benefit
described in this Section 4.3 in lieu of any other benefit under this Agreement.

 

4.3.1 Amount of Benefit. The benefit under this Section 4.3 is the Deferral
Account balance as of the date of such Disability.

 

4.3.2 Payment of Benefit. The Company shall pay the benefit to the Director in
one hundred twenty (120) equal monthly installments commencing with the month
following such Disability. The Company shall credit interest at an annual rate
of four percent (4.0%), compounded monthly, on the remaining account balance
during any applicable installment period.

Sections 4.4.1 and 4.4.2 of the Agreement shall be deleted in their entirety and
replaced by the following:

 

4.4.1 Amount of Benefit. The benefit under this Section 4.4 shall be the
Deferral Account balance at the time of the Change of Control.

 

4.4.2 Payment of Benefit. The Company shall pay the benefit to the Director in a
lump sum within 60 days after the Change of Control.

Section 4.5 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

4.5

Hardship Distribution. If an Unforeseeable Emergency occurs, the Director may
petition the Board to receive a distribution from the Agreement. The Board in
its sole discretion may grant such petition. If granted, the Director shall
receive, within sixty (60) days, a distribution from the Agreement (i) only to
the extent deemed necessary by the Board to remedy the Unforeseeable Emergency,
plus an amount necessary to pay taxes reasonably anticipated as a result of the
distribution; and (ii) after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Director’s assets (to the extent
the liquidation would not itself cause severe financial hardship). In any event,
the maximum amount which may be paid out pursuant to this Section 4.5 is the
Deferral Account balance as of the day that the Director petitioned the Board to
receive a Hardship

 

3



--------------------------------------------------------------------------------

 

Distribution under this Section.

The following Sections 4.6, 4.7 and 4.8 shall be added to the Agreement
immediately following Section 4.5:

 

4.6 Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Director is considered a Specified
Employee at Termination of Employment under such procedures as established by
the Company in accordance with Section 409A of the Code, benefit distributions
that are made upon Termination of Employment may not commence earlier than six
(6) months after the date of such Termination of Employment, or if earlier, the
date of death. Therefore, in the event this Section 2.5 is applicable to the
Director, any distribution which would otherwise be paid within the first six
months following the Termination of Employment shall be accumulated and paid in
a lump sum on the first day of the seventh month following the Termination of
Employment, or, if earlier, within sixty (60) days from the date of the
Director’s death. All subsequent distributions shall be paid in the manner
specified.

 

4.7 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any amount into the Director’s income as a result of the failure of
this non-qualified deferred compensation plan to comply with the requirements of
Section 409A of the Code, to the extent such tax liability can be covered by the
Director’s Deferral Account balance, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

4.8 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Sections 4.1, 4.2, 4.3 and 4.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the election is
made.

The following Sections 5.2 and 5.3 shall be added to the Agreement immediately
following Section 5.1.2:

 

5.2 Death During Distribution of a Benefit. If the Director dies after any
benefit distributions have commenced under this Agreement but before receiving
all such payments, the Company shall pay the remaining Deferral Account balance
at the time of the Director’s death to the Beneficiary in a lump sum within
sixty (60) days following the Director’s death.

 

5.3

Death After Termination of Service But Before Benefit Distributions Commence. If
the Director is entitled to benefit distributions under this Agreement, but dies
prior to the commencement of said benefit distributions, the Company shall
distribute the Deferral Account balance at the time of the Director’s death to
the Beneficiary in a lump sum

 

4



--------------------------------------------------------------------------------

 

within sixty (60) days of the Director’s death.

Section 7.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

7.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement that is
in excess of the Deferrals (i.e. Deferral Account balance less any interest
credited to the Deferral Account) if the Company terminates the Director’s
service for:

 

  (a) Gross negligence or gross neglect of duties to the Company

 

  (b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Director’s service to the Company; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in an adverse effect on the Company.

The Director’s Deferrals shall be paid to the Director pursuant to Section 4.2.
No interest shall be credited on the Deferrals during any applicable installment
period.

Article 9 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 9

Amendments and Termination

 

9.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Director. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code.

 

9.2 Plan Termination Generally. The Company and Director may terminate this
Agreement at any time. Except as provided in Section 9.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 4 or Article 5.

 

9.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 9.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a)

Upon the Company’s termination and liquidation of the Agreement pursuant to
irrevocable action taken within thirty (30) days before, or twelve (12) months
after a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions are made no
later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements which are substantially

 

5



--------------------------------------------------------------------------------

 

similar to the Agreement are terminated so the Director and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Company’s termination and liquidation of the Agreement within
twelve (12) months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court provided that the amounts
deferred under the Agreement are included in the Director’s gross income in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received): (i) the calendar year in which
the Agreement terminates; (ii) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination and liquidation of this and all other
non-account balance plans (as referenced in Section 409A of the Code) provided
that (i) such action does not occur proximate to a downturn in the financial
health of the Company; (ii) all distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination, and (iii) the Company does not adopt any new non-account balance
plans for a minimum of three (3) years following the date of such termination;
the Company may distribute the Deferral Account balance, determined as of the
date of the termination of the Agreement, to the Director in a lump sum subject
to the above terms.

The following Sections 10.11 and 10.12 shall be added to the Agreement
immediately following Section 10.10:

 

10.11 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

10.12 Rescission. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the Director,
shall have no effect provided the change in the terms of the plan is rescinded
by the earlier of a date before the right is exercised (if the change grants a
discretionary right) and the last day of the calendar year during which such
change occurred.

The Company and the Director expressly intend that the change to the Normal
Retirement Age contained in this First Amendment to the Agreement constitute a
new payment election with respect to the time and form of payment of the amounts
deferred pursuant to certain transitional relief under Section 409A of the
Internal Revenue Code of 1986, as amended, that was included in Part XI.C. of
the Preamble to the Proposed Treasury Regulations published at 70 Federal
Register 57930, pages 57954-57955 (October 4, 2005) and extended by Section 3.02
of IRS Notice 2006-79, the Final Treasury Regulations published at 72 Federal
Register 19234, page 19272 (April 17, 2007) and again by Paragraph .02 of
Section 3.01(B) of IRS Notice 2007-86 (the “Transitional Relief”). The Company
shall have the authority to amend the Agreement and any election made hereunder,
retroactively if necessary, in order to effectuate the Company’s

 

6



--------------------------------------------------------------------------------

and the Director’s intent to satisfy the requirements of the Transitional
Relief.

By signing below, Director elects to receive the Normal Retirement Benefit under
the Agreement, as amended, as of his Normal Retirement Age, as such term is
defined by this First Amendment to the Agreement. Director understands that this
election is conditioned upon Director’s continued service with the Company until
Director’s Normal Retirement Age. Director’s entitlement to any Early Retirement
Benefit attributable to his Termination of Service prior to his Normal
Retirement Age or any other form of benefit shall be governed by and subject to
the terms of the Agreement, as amended from time to time.

IN WITNESS OF THE ABOVE, the Company and the Director hereby consent to this
First Amendment.

 

Director:     CapitalBank

/s/ Miles Loadholt

    By  

/s/ R. Wesley Brewer

Miles Loadholt     Title   CFO

 

7